                                  33:9ÿ 33ÿ9 ÿ
    ÿ            ÿ                                                                                                   ÿÿ
    ÿ

                 ÿ

          ÿ
    122ÿ34567ÿ89 3 ÿ54                                       ÿ3 57 ÿ3ÿ1ÿÿÿÿÿÿÿ !ÿ"ÿ#ÿ$%&ÿ
                                                                                        %'()ÿ*!ÿ+,-.ÿ !ÿ
     8743/ÿ0212ÿ33411ÿ5ÿ6 7/ÿ0212ÿ384ÿ5ÿ6499ÿ65/ÿ022ÿ3411ÿ5ÿ02222ÿ199 499:ÿ ÿÿ;<<)ÿ-!ÿ=>ÿ !ÿ
    
    ÿ
      ÿ9:6/ÿ ?33:9 339  ?@4Aÿÿ5ÿÿ4A :9/ÿ 33:9 339  B @9?@4Aÿ ÿÿ->''ÿ'!ÿC=%-ÿ !ÿ"ÿ#ÿ-%&ÿ
                                                                                                ÿ,%)ÿ  -!ÿ=%+')ÿ !ÿ
    ÿ                                                                                           ÿ
    ÿ
                                                                                                ÿ6 5 ÿ9?ÿD4739943ÿ9E?ÿ0692ÿ
    ÿ                                                                                           ÿ
    ÿ
                                                                                                ÿD4987: 3ÿ4669A 3ÿ9E?ÿ
    ÿ                                                                                           ÿ
    ÿ
    ÿ                                                                                           ÿÿ
                                                                                                ÿ><ÿ->+=ÿ
    ÿ                                                                                           ÿ
    ÿ
                                                                                                ÿF 3ÿA?ÿ649 ÿ9E?ÿ03ÿGÿ3D2ÿ
    ÿ                                                                                           ÿ
    ÿ
                                                                                                ÿ545ÿ  A?ÿ944 ÿ9E?ÿ
    ÿ                  6/29/21                                                                  ÿ
    ÿ
    ÿ                                                                                           ÿÿ
    ÿ
    ÿ

              ÿÿÿ
              OPQÿRSTÿÿ
              ÿÿÿ
              UVWXÿYZ[ÿY\Y]ÿÿÿ                                         Application GRANTED. SO ORDERED.
              ÿ
              ^_Wÿ̀abcabcbÿdÿ̀e_fXfÿÿ
    ÿÿÿÿÿÿÿÿÿÿÿÿVghijkÿfilijmÿelnhmiolijÿUpknjÿ
    ÿÿÿÿÿÿÿÿÿÿÿÿVghijkÿfilijmÿdqpoirqpmjÿ                                            ____________________________
    ÿÿÿÿÿÿÿÿÿÿÿÿfqpirjogÿshmiohtiÿquÿWjvÿwqoxÿÿ                                      Barbara Moses
    ÿÿÿÿÿÿÿÿÿÿÿÿy\\ÿzjlo{ÿfiojjiÿÿ                                                   United States Magistrate Judge
    ÿÿÿÿÿÿÿÿÿÿÿÿWjvÿwqox[ÿWwÿ]\\\|ÿ                                                  June 29, 2021
    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿcX}ÿ^loohmqgÿ~ÿ̀dqhmmhqgjoÿffbÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿY\d\yYZYÿadeÿ
                ÿ
    ÿ
                wqpoÿ^qgqo}ÿ
                ÿ
                rhmÿquuhtjÿojojmjgimÿz{lhgihuuÿhgÿirjÿlq~jojujojgtjkÿfqthl{ÿfjtpohiÿl jl{ÿ̀
                ÿ
                z{lhgihuumÿoj{ÿjqolgkpÿquÿ{lvÿhmÿkpjÿiqÿjÿuh{jkÿhgÿirhmÿtlmjÿqgÿUp{ÿY[ÿY\Y]ÿ̀hirÿ
                sjujgklgimÿxhgkÿtqgmjgi[ÿvjÿlojÿojmjtiup{{ÿojpjmihgnÿlgÿjijgmhqgÿquÿihjÿiqÿuh{jÿuqoÿirojjÿ
                vjjxm[ÿvhirÿlÿkpjÿklijÿquÿUp{ÿY[ÿY\Y]ÿ̀dqpgmj{ÿrlmÿlÿgpjoÿquÿhgijo~jghgnÿkjlk{hgjmÿ
                qttlmhqgjkÿÿlkqpogjkÿuh{hgnÿquÿbkhghmiolih~jÿojtqokmÿ̀rhmÿhmÿirjÿuhomiÿihjÿmptrÿoj{hjuÿrlmÿ
                jjgÿojpjmijkÿ̀rjojÿlojÿgqÿqirjoÿkjlk{hgjmÿluujtijkÿÿirhmÿojpjmìÿÿ
                ÿ
                rlgxÿqpÿuqoÿqpoÿtqgmhkjolihqgÿ̀
                ÿ
                ÿ
                cjmjtiup{{ÿmphiijk[ÿÿ
                ÿ
                mÿU_fXz^WXÿ_XfebWÿÿ
                ÿ
                dt}ÿfpmlgÿsÿ̀alhok[ÿbmmhmilgiÿVf̀ÿ̀biiqogjÿÿ
                ÿ
    ÿ ÿ ÿ ÿ ÿ ÿ ÿÿ
                                                                     :6:43 9ÿ466:@9ÿ6/      ÿ

    ÿA :3ÿ9656ÿ4973 ÿ3ÿIÿJJ115               83        6           8                3ÿIÿ2ÿ@4A865ÿ 5:Fÿ96ÿ9:6ÿ8ÿ 9 3ÿ3
ÿ                                                  ÿ                                                      ÿ
                                           ÿ 46ÿÿ 4567 ÿ96ÿ 9445 ÿ 47 89:ÿ                                                            ÿ
                                    '(ÿ<)*ÿ))Kÿ'(ÿ)L('ÿ'>ÿ%Lÿ%==ÿ*%'')ÿ'>ÿ%ÿ**C)ÿ>)ÿ%>-%'ÿ%''>)ÿ
ÿ                                                  ÿ                                                      ÿ

    ÿ
